For Immediate Release Date: July 24, 2008 Contact: Mary Beth Steiginga, Assistant Secretary 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Announces Earnings for the Second Quarter 2008 Midland Park, NJ – July 24, 2008 - Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, announced today net income for the three (3) months ended June 30, 2008 of $1.18 million or $0.22 basic and fully diluted earnings per share, compared to net income of $1.45 million, or $0.27 basic and fully diluted earnings per share for the same three (3) month period in 2007.Earnings for the quarter ended June 30, 2007 were benefited by the receipt of a $459,000 one time life insurance payout.Adjusted for this one time benefit, the earnings for the quarter ended June 30, 2008 increased 18.8%, compared to the June 30, 2007 second quarter earnings. For the six (6) months ended June 30, 2008, Stewardship Financial Corporation reported net income of $2.24 million or $0.42 basic earnings per share, compared to net income of $2.54 million or $0.48 basic earnings per share for the same six (6) month period in 2007.Diluted earnings per share were $0.42 for the six (6) months ended June 30, 2008, compared to diluted earnings per share of $0.47 for the six (6) months ended June 30, 2007.Earnings for the six (6) months ended June 30, 2007 were impacted by the $459,000 one time life insurance payout receipt.Adjusted for this one time receipt, the earnings for the six (6) months ended June 30, 2008 increased 7.6%, compared to the June 30, 2007 six (6) month period.Per share calculations have been adjusted for a 5% stock dividend paid in November 2007. Stewardship Financial Corporation’s President and Chief Executive Officer Paul Van Ostenbridge stated, “We are pleased to report the Corporation has never been involved in the subprime mortgage lending arena.The Corporation’s earnings remain strong, despite the challenges facing the financial industry.We are encouraged by the strong commercial loan activity, which continues to meet our high credit standards.In addition, our three new branches, which opened in 2007, are growing and expanding our presence in northern New Jersey.” Stewardship
